Justice STEVENS,
concurring.
While I join the Court’s opinion without reservation, the additional writing by my colleagues prompts this comment. The inherent sovereignty of the Indian tribes has a historical basis that merits special mention. They governed territory on this continent long before Columbus arrived. In contrast, most of the States were never actually independent sovereigns, and those that were enjoyed that independent lau status for only a few years. Given the fact that Congress can authorize the States to exercise—as their oimi—inherent powers that the Constitution has otherwise placed off limits, see, e.g., Prudential Ins. Co. v. Benjamin, 328 U.S. 408, 437-438, 66 S.Ct. 1142, 90 L.Ed. 1342 (1946), I find nothing exceptional in the conclusion that it can also relax restrictions on an ancient inherent tribal power.